Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
Loder fails to teach or suggest the slit defined between two coplanar portions of a planar surface as recited in the amended claims 1, 17, and 19. 
	Loder discloses a lure container device configured to expand for receiving a fishing lure when the device is manually deformed. As shown in at least figs. 2, 4, and 5, there is a receiving end at #6 defining a planar surface having two substantially coplanar portions (fig.4 for left and/or right portions and/or fig.5 for left and/or right portions) and an aperture slit between the two substantially coplanar portions of the planar surface. Thus, the argument is not persuasive since Loder discloses a lure container device as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 8-15, 19-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loder (2012/0106873) in view of Clifford (4884357).
For claim 1, Loder discloses A fishing lure container device (at least figs. 2-5 for a container that can store a fishing lure) for storing a fishing lure, the fishing lure container device comprising: a hollow unitary enclosure (at least fig.2 and/or para 0024) having a receiving end (at least figs. 4-5) and an attachment end (at least fig.2) opposing the receiving end, the receiving end defining a planar surface (at least fig.2) having two substantially coplanar portions (at least figs. 4-5 for left and right portions), the hollow enclosure further defining an inner volume (at least fig.5 and/or para 0003); a storage aperture slit (figs. 4-5) defined between the two substantially coplanar portions of the planar surface of the receiving end (fig.4-5); wherein the hollow unitary enclosure comprises a manually deformable material (at least abstract); and, wherein the storage aperture slit is configured to expand for receiving a fishing lure when the hollow unitary enclosure is manually deformed, thereby exposing the inner volume (at least fig.5 and/or para 0062).
Loder is silent about an attachment hook secured to the attachment end. 
Clifford teaches a storing device an attachment hook (at least fig.5 for #71) secured to the attachment end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment end of Loder with 
For claim 2, Loder as modified by Clifford discloses wherein the manually deformable material is configured to return to its original shape once manual pressure has been removed (Loder, at least figs. 4-5).  
For claim 4, Loder as modified by Clifford discloses wherein the manually deformable material comprises rubber (Loder, at least abstract). 
For claim  8, Loder as modified by Clifford is silent about wherein the hollow unitary enclosure is substantially opaque. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Loder as modified by Clifford with opaque material depending on user’s preferences in order to reduce the exposure of the stored accessories to the sun to minimize discoloration of the accessories. 
For claim 9, Loder as modified by Clifford discloses  wherein the storage aperture slit is configured to allow a fishing line to pass through while the storage aperture slit is substantially closed (loder, at least figs. 4-5 for a size of the slit and/or material that allow a fishing line to pass through while the slit is substantially closed). 
For claim 10, Loder as modified by Clifford discloses wherein the storage aperture slit is configured to frictionally retain the fishing lure while the fishing lure remains attached to the fishing line (Loder, at least fig.2 for closed slit that would allow the lure to be retained).  
For claim 11, Loder as modified by Clifford discloses wherein the attachment hook comprises a J- shape (Clifford, at least fig.5).

For claim 13, Loder as modified by Clifford discloses the attachment hook is configured for tensional coupling to a fishing rod (Clifford at least fig.5 for the capability).  
For claim 14, Loder as modified by Clifford discloses wherein the attachment hook is configured for tensional coupling to a fishing reel (Clifford at least fig.5 for the capability).  
For claim 15,  Loder as modified by Clifford is silent about wherein the storage aperture slit further comprises a guide hole in the center of the storage aperture slit, the guide hole configured to receive the fishing line.  
Clifford teaches a device comprising a guide hole in the center of the storage aperture slit (at least fig.13 for 127), the guide hole configured to receive the fishing line (at least fig.21 for illustration). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slit of Loder as modified by Clifford with a guide hole in the center of the storage aperture slit, the guide hole configured to receive the fishing line as taught by Clifford in order to allow storing of fishing lure when in connection with a fishing line to minimize extra tasks when in use. 
For claim 19, Loder discloses A method for using a fishing lure container device (the method steps are readily apparent during operation of the device), the method 
Loder is silent about an attachment hook secured to the attachment end. 
Clifford teaches a storing device an attachment hook (at least fig.5 for #71) secured to the attachment end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment end of Loder with an attachment hook as taught by Clifford in order to make it possible to removably attach the device to an object of interest. 
Loder as modified by Clifford is silent about a method for using a fishing lure container device on a fishing lure that is attached to a fishing line of a fishing rod and releasing manual pressure applied to the cylindrical portion after the fishing lure has been positioned within the inner volume. 

Loder as modified by Clifford is silent about tensionally coupling the attachment hook to the fishing rod.
Clifford teaches tensionally coupling the attachment hook to the fishing rod (at least col.4, lines 35-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Loder as modified by Clifford  with tensionally coupling the attachment hook to the fishing rod as taught by Clifford in order to allow the container to conveniently carried for use. 
For claim 20, Loder as modified by Clifford discloses removing the attachment hook from the fishing rod (Clifford, at least col.4, lines 35-40); and applying the manual pressure about the receiving end to reconfigure the storage aperture slit in an open state (Loder, at least fig.5). 
For claim 21, Loder as modified by Clifford is silent about wherein the receiving end is substantially cylindrical and the attachment end is substantially conical. It would have been obvious to one having ordinary skill in the art at the time the invention was 
For claim 23, Loder as modified by Clifford is silent about wherein the receiving end is substantially cylindrical and the attachment end is substantially conical. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the ends of Loder as modified by Clifford with the receiving end is substantially cylindrical and the attachment end is substantially conical depending on user’s preferences in order to have desired shapes for the device that can provide sufficient room to store accessories of interest. 
Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loder as modified by Clifford as applied to claim 1-2, 4, 8-15, 19-21, 23 above, and further in view of Benesh (2010/0180489).
For claim 3, Loder as modified by Clifford is silent about the manually deformable material comprises plastic.  
Benesh teaches the manually deformable material comprises plastic (at least para 0013).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the device of Loder as modified by Clifford with plastic as taught by Benesh as an alternative material in order to increase durability of the device. 
For claim 6, Loder as modified by Clifford is silent about the attachment hook comprises plastic.  
. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loder in view of Clifford, Gillihan, Benesh, and Stinar
For claim 17, Loder discloses A fishing lure container device (at least figs. 2-5 for a container that can store a fishing lure) for storing a fishing lure, the fishing lure container device comprising: a hollow unitary enclosure (at least fig.2 and/or para 0024) having a receiving end (at least figs. 4-5) and an attachment end (at least fig.2) opposing the receiving end, the receiving end defining a planar surface (at least fig.2) having two substantially coplanar portions (at least figs. 4-5 for left and right portions), the hollow enclosure further defining an inner volume (at least fig.5 and/or para 0003); a storage aperture slit (figs. 4-5) defined between the two substantially coplanar portions of the planar surface of the receiving end (fig.4-5); wherein the hollow unitary enclosure comprises a manually deformable material (at least abstract); and, wherein the storage aperture slit is configured to expand for receiving a fishing lure when the hollow unitary enclosure is manually deformed, thereby exposing the inner volume (at least fig.5 and/or para 0062); wherein the manually deformable material is configured to return to its original shape once manual pressure has been removed (at least figs. 4-5); wherein the manually deformable material comprises rubber (at least abstract); wherein the 
Loder is silent about an attachment hook fixed to the attachment end of the conical portion; the attachment hook is configured for tensional coupling to a fishing rod; wherein the attachment hook is configured for tensional coupling to a fishing reel.
Clifford teaches a storing device comprising an attachment hook (at least fig.5 for #71) fixed to the attachment end of the conical portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment end of Loder with an attachment hook f as taught by Clifford in order to make it possible to removably attach the device to an object of interest.  Note, the attachment hook of Loder as modified by Clifford is configured for tensional coupling to a fishing rod and wherein the attachment hook is configured for tensional coupling to a fishing reel (Clifford at least fig.5 for the capability).  
Loder as modified by Clifford is silent about wherein the inner volume is at least 50 cubic inches.  
Gillihan teaches a storage container has a volume of about 0.4 cubic inches (at least para 0050). It would have been obvious to one having ordinary skill in the art at the 
Loder as modified by Clifford and Gillihan is silent about the attachment hook comprises plastic.  
Benesh teaches a storage device comprises plastic (para 0013).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the device of Loder as modified by Clifford and Gillihan with plastic as taught by Benesh as an alternative material in order to increase durability of the device. Note, Loder as modified by Clifford, Gillihan, and Benesh would result in the attachment hook comprise plastic (at least Clifford col.4, lines 35-36). 
Loder as modified by Clifford, Gillihan, and Benesh is silent about wherein the hollow unitary enclosure is substantially opaque. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Loder as modified by Clifford, Gillihan, and Benesh with opaque material depending on user’s preferences in order to reduce the exposure of the stored accessories to the sun to minimize discoloration of the accessories. 

Clifford teaches attachment hook comprises a J- shape (at least fig.5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment hook of Loder as modified by Clifford, Gillihan, and Benesh  with a J-shape hook as taught by Clifford in order to allow hanging or hooking of the device to desire location. 
Loder as modified by Clifford, Gillihan, and Benesh is silent about wherein the storage aperture slit further comprises a guide hole in the center of the storage aperture slit, the guide hole configured to receive the fishing line.  
Clifford teaches a device comprising a guide hole in the center of the storage aperture slit (at least fig.13 for 127), the guide hole configured to receive the fishing line (at least fig.21 for illustration). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slit of Loder as modified by Clifford, Gillihan, and Benesh with a guide hole in the center of the storage aperture slit, the guide hole configured to receive the fishing line as taught by Clifford in order to allow storing of fishing lure when in connection with a fishing line to minimize extra tasks when in use. 
Loder as modified by Clifford, Gillihan, and Benesh is silent about wherein the device weighs less than 1 lb.
Stinar teaches a storage device weigh about 1 pound (col.2, lines 50-51). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the weight of the device of Loder as modified by Clifford, Gillihan, 
For claim 22, Loder as modified by Clifford, Gillihan, Benesh, and Stinar is silent about wherein the receiving end is substantially cylindrical and the attachment end is substantially conical. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the ends of Loder as modified by Clifford, Gillihan, Benesh, and Stinar with the receiving end is substantially cylindrical and the attachment end is substantially conical depending on user’s preferences in order to have desired shapes for the device that can provide sufficient room to store accessories of interest. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loder as modified by Clifford, Gillihan, Benesh, and Stinar as applied to claim 17 and 22 above, and further in view of Hendey (2013/0043251).
For claim 18, Loder as modified by Clifford, Gillihan, Benesh, and Stinar is silent about set of instructions and wherein the device is arranged as a kit. 
Hendey teaches a storing device arranged as a kit and include set of instructions (at least para 0008 and/or 0023). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Loder as modified by Clifford, Gillihan, Benesh, and Stinar with device arranged as a kit and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643